Case 2:21-cv-02029-PKH Document 21        Filed 06/02/21 Page 1 of 1 PageID #: 160




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

DARLA BLOOMDAHL                                                           PLAINTIFF

v.                              No. 2:21-CV-02029

THE HARTFORD and
US AIRWAYS, AMERICAN
AIRLINES, AND ENVOY AIR,
AND SUBSIDIARIES                                                      DEFENDANTS

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 2nd day of June, 2021.


                                                     /s/P. K. Holmes, ΙΙΙ
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE
